



INDEMNIFICATION AGREEMENT
THIS AGREEMENT (“Agreement”), which provides for indemnification, expense
advancement and other rights under the terms and conditions set forth, is made
and entered into this _____ day of _____________, 20___ between TITAN MACHINERY
INC. (the “Company”), and __________________________________ (“Indemnitee”).
RECITALS
WHEREAS, Indemnitee is serving as a [director/officer] of the Company, and as
such is performing a valuable service for the Company; and
WHEREAS, competent and experienced persons are becoming increasingly reluctant
to serve publicly-held corporations as directors or officers or in other
fiduciary capacities at the request of their companies unless they are provided
with adequate protection through liability insurance and adequate company
indemnification against risks of claims and actions against them arising out of
their service to the corporation; and
WHEREAS, the Board of Directors has determined that the ability to attract and
retain qualified persons to serve as directors and officers is in the best
interests of the Company and its stockholders, and that the Company should act
to assure such persons that there will be adequate certainty of protection
through insurance and indemnification against risks of claims and actions
against them arising out of their service to and activities on behalf of the
Company; and
WHEREAS, Section 145 of the General Corporation Law of the State of Delaware
permits the Company to indemnify and advance expenses to its officers and
directors and to indemnify and advance expenses to persons who serve at the
request of the Company as directors, officers, employees, or agents of other
corporations or enterprises; and
WHEREAS, the Company has adopted provisions in its Bylaws requiring
indemnification and advancement of expenses to its officers and directors, and
providing that the Company may enter into indemnification agreements that
specify the rights and obligations of the Company and such persons with respect
to indemnification, advancement of expenses and related matters, and further
providing that any such agreements shall supersede the indemnification and
expense advancement provisions of such Bylaws, unless any such agreement
specifically provides otherwise; and
WHEREAS, the Company desires to have Indemnitee continue to serve in an Official
Capacity, and Indemnitee desires to continue so to serve the Company, provided,
and on the express condition, that Indemnitee is furnished with the indemnity
and other rights set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of Indemnitee’s continued service to the
Company in Indemnitee’s Official Capacity, the parties hereto agree as follows:
1.    Definitions. For purposes of this Agreement:


(a)    “Change of Control” means the occurrence after the Effective Date of any
of the following events: (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing thirty percent (30%) or more of the combined voting
power of the Company’s then outstanding securities without the prior approval of
at least two-thirds of the members of the Board of Directors in office
immediately prior to such person attaining such percentage; (ii) the
consummation of a reorganization, merger or consolidation with respect to the
Company, unless immediately following such reorganization, merger or
consolidation, all of the then-current beneficial owners of the securities that
vote generally in the election of directors of the Company immediately prior to
such transaction beneficially own, directly or indirectly, more than fifty (50%)
of the combined outstanding securities that vote generally in the election of
directors of the entity resulting from such transaction; or (iii) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors (including for this purpose any new director
whose election or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such period) cease for any reason to
constitute at least a majority of the Board of Directors.


(b)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification or
advancement of Expenses is sought by Indemnitee.


(c)    “Effective Date” means the date first above written.


(d)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(e)    “Expenses” shall include all direct and indirect costs including, but not
limited to, reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, witness fees, advisory fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with investigating, prosecuting, defending,
preparing to investigate, prosecute or defend a Proceeding, or being or
preparing to be a witness in a Proceeding. Expenses also shall include (i)
Expenses incurred in connection with any appeal resulting from any Proceeding,
including without limitation the premium, security for, and other costs relating
to any cost bond, supersedeas bond, or other appeal bond or its equivalent, and
(ii) for purposes of Section 7 only, Expenses incurred by Indemnitee in
connection with the interpretation, enforcement or defense of Indemnitee's
rights under this Agreement, by litigation or otherwise. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.


(e)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past two years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.


(f)    “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, and all other charges paid or payable in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness or participate in, any Proceeding.


(g)    “Official Capacity” means Indemnitee’s corporate status as an
[officer/director] and any other fiduciary capacity in which he serves the
Company, its subsidiaries and affiliates, and any other entity which he serves
in such capacity at the request of the Company’s CEO, its Board of Directors or
any committee of its Board of Directors. “Official Capacity” also refers to all
actions which Indemnitee takes or does not take while serving in such capacity.


(h)    “Proceeding” includes any actual or threatened inquiry, investigation,
action, suit, arbitration, or any other such actual or threatened action or
occurrence, whether civil, criminal, administrative or investigative, whether or
not initiated prior to the Effective Date, including a proceeding initiated by
an Indemnitee pursuant to Section 7(a) of this Agreement to enforce his or her
rights under this Agreement.
2.    Service by Indemnitee. Indemnitee agrees to serve and/or continue to serve
in Indemnitee’s Official Capacity faithfully and to the best of Indemnitee’s
ability so long as Indemnitee has or holds such Official Capacity. Indemnitee
may at any time and for any reason resign from Indemnitee’s Official Capacity
(subject to any other contractual obligation or any obligation imposed by
operation of law).
3.    Indemnification against Losses and Advancement of Expenses.
(a)    General. Except as otherwise provided in this Agreement, the Company
shall indemnify against Losses and advance Expenses to Indemnitee to the fullest
extent permitted by the laws of the State of Delaware as such laws may from time
to time be amended. Indemnitee shall be entitled to the indemnification or
advancement provided in this Section if, by reason of his or her Official
Capacity, Indemnitee is a party or is threatened to be made a party to any
Proceeding or by reason of, or arising out of, anything done or not done by
Indemnitee in his or her Official Capacity. The Company shall (i) advance to
Indemnitee any and all Expenses actually and reasonably paid or incurred by
Indemnitee prior to the final disposition of any Proceeding by final
adjudication and (ii) indemnify Indemnitee against any and all Losses; provided,
that, in the case of either clause (i) or (ii), Indemnitee is determined to have
met the standard of conduct set forth in Section 6(a). With respect to the
advance of Expenses to Indemnitee in connection with enforcing rights to
indemnification under this Agreement pursuant to Section 7(a), in the event that
Indemnitee is determined not to be entitled to such indemnification, then all
Expenses advanced shall be repaid by Indemnitee to the Company.
(b)    Exceptions.
(i)    Indemnitee shall receive no indemnification against Losses or advancement
of Expenses:
(A)    to the extent payment is actually made to Indemnitee for the amount to
which Indemnitee would otherwise have been entitled under this Agreement
pursuant to an insurance policy, or another indemnity agreement or arrangement
from the Company or other person or entity;
(B)    in connection with any Proceeding, or part thereof (including claims and
counterclaims) initiated by Indemnitee, except a judicial proceeding or
arbitration pursuant to Section 7(a) to enforce rights under this Agreement,
unless the Proceeding (or part thereof) was authorized by the Board of Directors
of the Company;
(C)    with respect to any Proceeding brought by or on behalf of the Company
against Indemnitee that is authorized by the Board of Directors of the Company,
except as provided in Section 4 below; or
(D)    with respect to any claim, issue, or matter as to which Delaware law
expressly prohibits such indemnification by reason of any adjudication of
liability of Indemnitee to the Company, unless and only to the extent that the
Delaware Court of Chancery, or the court in which such action or suit was
brought, shall determine upon application that, despite an adjudication of
liability but in view of all the circumstances of the case, Indemnitee is
entitled to indemnification for such Expenses as such court shall deem proper.
(ii)    Notwithstanding anything in this Agreement to the contrary, the Company
shall not be obligated to indemnify Indemnitee for the disgorgement of profits
arising from the purchase or sale by Indemnitee of securities of the Company in
violation of Section 16(b) of the Exchange Act or any similar successor statute.
4.    Indemnification of Successful Party. Notwithstanding the limitations of
any other provisions of this Agreement (and, for the avoidance of doubt,
regardless of whether Indemnitee is determined to have met the standard of
conduct set forth in Section 6(a)), to the extent that Indemnitee is successful
on the merits or otherwise in defense of any Proceeding, or in defense of any
claim, issue or matter therein, including, without limitation, the dismissal of
any action without prejudice, or if it is ultimately determined that Indemnitee
is otherwise entitled to be indemnified against Losses, Indemnitee shall be
indemnified against all Losses incurred in connection therewith to the fullest
extent allowable by law. If Indemnitee is partially successful on the merits or
otherwise in defense of any Proceeding (and, for the avoidance of doubt,
regardless of whether Indemnitee is determined to have met the standard of
conduct set forth in Section 6(a)), such indemnification shall be apportioned
appropriately to reflect the degree of success.
5.    Indemnification for Losses Incurred in Serving as a Witness.
Notwithstanding any other provisions of this Agreement, Indemnitee shall be
entitled to indemnification against Losses and advancement against all Expenses
reasonably incurred for serving as a witness by reason of Indemnitee’s Official
Capacity in any proceeding with respect to which Indemnitee is not a party to
the fullest extent allowable by law.
6.    Determination of Entitlement to Indemnification.
(a)    Standard of Conduct. Indemnitee shall be entitled to indemnification
against Losses and/or advancement of Expenses (subject to the provision of an
undertaking in compliance with Section 10 in the case of a request to advance
Expenses), pursuant to this Agreement, only upon a determination, (based on the
facts then known in the case of a request for advancement of Expenses), that
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in, or not opposed to, the best interests of the Company, and with respect to
any criminal action or proceeding, had no reasonable cause to believe that
Indemnitee’s conduct was unlawful. The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner that Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Company, or,
with respect to any criminal action or proceeding, had reasonable cause to
believe that Indemnitee’s conduct was unlawful.
In the event of a guilty plea by Indemnitee, Indemnitee shall remain entitled to
indemnification; provided, however, that following such plea Indemnitee in good
faith requests indemnification. Indemnitee’s eligibility for indemnification
shall be determined as set forth in Section 6(b)(i)-(iv) below. If, in reviewing
Indemnitee’s plea and the facts and circumstances relating to such plea, the
decision-maker identified in Sections 6(b)(i)-(iv) below determines that
Indemnitee has met the standard of conduct set forth in this Section 6(a) and
thus is entitled to indemnification for any items set forth in Section 3(a)
above, then the Company shall indemnify Indemnitee in accordance with the
decision-maker’s determination.
(b)    Manner of Determining Eligibility. Upon Indemnitee’s written request for
indemnification against Losses or advancement of Expenses, the entitlement of
Indemnitee to such requested indemnification against Losses or advancement of
Expenses shall be determined by:
(i) If no Change of Control has occurred:
(A)
the Board of Directors of the Company by a majority vote of Disinterested
Directors, whether or not such majority constitutes a quorum;

(B)
a committee of Disinterested Directors designated by majority vote of such
Disinterested Directors, whether or not such majority constitutes a quorum;

(C)
if there are no Disinterested Directors, Independent Counsel in a written
opinion to the Board of Directors, or designated committee of the Board of
Directors, with a copy to Indemnitee, which Independent Counsel shall be
selected by majority vote of the Company’s directors at a meeting at which a
quorum is present; or

(D)
the Company’s stockholders, by a majority vote of those in attendance at a
meeting at which a quorum is present.

(ii)
If a Change of Control has occurred:

(A)
if the Indemnitee so requests in writing, the Board of Directors of the Company
by a majority vote of Disinterested Directors, whether or not such majority
constitutes a quorum; or

(B)
in all other situations, Independent Counsel in a written opinion to the Board
of Directors, or designated committee of the Board of Directors, with a copy to
Indemnitee, which Independent Counsel shall be selected by majority vote of the
Company’s directors at a meeting at which a quorum is present, or a majority
vote of the Disinterested Directors, or committee of Disinterested Directors.

(c)    Payment of Costs of Determining Eligibility. The Company shall pay all
costs associated with its determination of Indemnitee’s eligibility for
indemnification against Losses or advancement of Expenses.
(d)    Company Efforts to Determine Eligibility. The Secretary of the Company
shall, promptly upon receipt of Indemnitee’s request for indemnification against
Losses and/or advancement of Expenses, advise in writing the Board of Directors
or such other person or persons empowered to make the determination requested in
Section 6(b), and the Company shall use reasonable best efforts to thereafter
promptly make such determination or initiate the appropriate process for making
such determination.
7.    Remedies of Indemnitee.
(a)    In the event that a determination is made that Indemnitee is not entitled
to indemnification against Losses or advancement of Expenses hereunder or if
payment or a payment arrangement has not been timely made within fifteen (15)
business days following a determination of entitlement to indemnification
against Losses and/or advancement of Expenses, Indemnitee shall be entitled to a
final adjudication in a court of competent jurisdiction of entitlement to such
indemnification and/or advancement. Alternatively, Indemnitee may seek an award
in an arbitration to be conducted by a single arbitrator pursuant to the rules
of the American Arbitration Association, such award to be made within sixty (60)
days following the filing of the demand for arbitration. The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.
The determination in any such judicial proceeding or arbitration shall be made
de novo and Indemnitee shall not be prejudiced by reason of a determination (if
so made) pursuant to Section 6 that Indemnitee is not entitled to
indemnification or advancement.
(b)    If a determination is made or deemed to have been made under the terms of
Section 6, or any other Section hereunder, that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination and is
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable.
(c)    If the court or arbitrator shall determine that Indemnitee is entitled to
any indemnification or payment of Expenses hereunder, the Company shall pay all
Expenses actually and reasonably incurred by Indemnitee in connection with such
adjudication or arbitration (including, but not limited to, any appellate
Proceedings).
8.    Continuation of Obligation of Company. All agreements and obligations of
the Company contained in this Agreement, including, without limitation, with
respect to the advancement of Expenses, shall continue during the period of
Indemnitee’s Official Capacity and shall continue thereafter, even if the
Indemnitee may have ceased to serve in an Official Capacity, with respect to any
Proceedings based on or arising out of Indemnitee’s Official Capacity. This
Agreement shall be binding upon all successors and assigns of the Company
(including any transferee of all or substantially all of its assets and any
successor by merger or operation of law) and shall inure to the benefit of
Indemnitee’s heirs, personal representatives and estate.
9.    Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee will notify the Company in writing of the
commencement thereof, including a brief description of the nature of, and the
facts underlying, the Proceeding. The failure by Indemnitee to so notify the
Company will not relieve the Company from any liability that it may have to
Indemnitee under this Agreement, unless such failure materially prejudices the
Company. Notwithstanding any other provision of this Agreement, with respect to
any such Proceeding of which Indemnitee notifies the Company:
(a) Except as otherwise provided in Section 9(b), to the extent that the Company
may desire to do so, the Company may, separately or jointly with any other
indemnifying party, assume the defense of the Proceeding. After notice from the
Company to Indemnitee of its election to assume the defense of the Proceeding,
the Company shall not be liable to Indemnitee under this Agreement for any
Expenses subsequently incurred by Indemnitee except as otherwise provided below.
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee shall have reasonably determined that
there is a conflict of interest between the Company and Indemnitee in the
conduct of the defense of the Proceeding, and such determination is supported by
an opinion of qualified legal counsel addressed to the Company, or (iii) the
Company shall not, within sixty (60) calendar days after notice to Indemnitee of
its election to assume the defense of the Proceeding, in fact have employed
counsel to assume the defense of the Proceeding.
(b) The Company shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Company, or as to which Indemnitee shall have
made the determination provided for in subparagraph (a)(ii) above.
(c) Regardless of whether the Company has assumed the defense of a Proceeding,
the Company shall not be liable to indemnify Indemnitee under this Agreement for
any amounts paid in settlement of any Proceeding effected without the Company’s
written consent, and the Company shall not settle any Proceeding in any manner
that would impose any penalty or limitation on, or require any payment from,
Indemnitee without Indemnitee’s written consent. Neither the Company nor
Indemnitee will unreasonably withhold its consent to any proposed settlement.
10.    Indemnitee’s Undertaking In Connection With A Request For Advancement. As
a condition precedent to the Company’s advancement of Expenses to Indemnitee,
Indemnitee shall provide the Company with (a) a written affirmation by such
person of his or her good faith belief that he or she has met the standard of
conduct necessary for indemnification under §145 of the General Corporation Law
of the State of Delaware, and (b) an undertaking, in substantially the form
attached as Exhibit 1, by or on behalf of Indemnitee to reimburse such amount if
it is finally determined, after all appeals by a court of competent jurisdiction
that Indemnitee is not entitled to be indemnified against such Expenses by the
Company as provided by this Agreement or otherwise. Indemnitee's undertaking to
reimburse any such amounts is not required to be secured.
11.    Separability; Prior Indemnification Agreements; Non-Exclusivity.
(a) If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent provided for
in this Agreement.
(b) This Agreement shall supersede and replace any prior indemnification
agreements entered into by and between the Company and Indemnitee and any such
prior agreements shall be terminated upon execution of this Agreement; provided,
however, that this Agreement is a supplement to and in furtherance of the
Company’s Certificate of Incorporation, Company’s Bylaws and applicable law, and
shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder.
(c) The rights of Indemnitee hereunder will be in addition to any other rights
Indemnitee may have under the Company’s Certificate of Incorporation, the
Company’s Bylaws, the General Corporation Law of the State of Delaware, any
other contract or otherwise (collectively, “Other Indemnity Provisions”);
provided, however, that (i) to the extent that Indemnitee otherwise would have
any greater right to indemnification under any Other Indemnity Provision,
Indemnitee will be deemed to have such greater right hereunder and (ii) to the
extent that any change is made to any Other Indemnity Provision that permits any
greater right to indemnification than that provided under this Agreement as of
the date hereof, Indemnitee will be deemed to have such greater right hereunder.
12.    Non-attribution of Actions of Any Indemnitee to Any Other Indemnitee. For
purposes of determining whether Indemnitee is entitled to indemnification
against Losses or advancement of Expenses by the Company under this Agreement or
otherwise, the actions or inactions of any other indemnitee or group of
indemnitees shall not be attributed to Indemnitee.
13.    Liability Insurance. For the duration of Indemnitee’s service as a
[director/officer] of the Company, and thereafter for so long as Indemnitee
shall be subject to any pending claim or action relating to their service as a
[director/officer,] the Company shall use commercially reasonable efforts
(taking into account the scope and amount of coverage available relative to the
cost thereof) to continue to maintain in effect policies of directors’ and
officers’ liability insurance providing coverage that is at least substantially
comparable in scope and amount to that provided by the Company’s current
policies of directors’ and officers’ liability insurance. In all policies of
directors’ and officers’ liability insurance maintained by the Company, the
Company shall use commercially reasonable efforts to provide that Indemnitee
shall be named in such directors’ and officers’ liability insurance policy as an
insured in such a manner as to provide Indemnitee substantially comparable
rights and benefits as are provided to the most favorably insured of the
Company’s [directors/officers].
14.    Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.




15.    Other Provisions.
(a)    This Agreement shall be interpreted and enforced in accordance with the
laws of the State of Delaware applicable to contracts made and to be performed
in such state without giving effect to its principles of conflicts of laws.
(b)    This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced as evidence
of the existence of this Agreement.
(c)    This Agreement shall not be deemed an employment contract between the
Company and Indemnitee, and the Company shall not be obligated to continue
Indemnitee in Indemnitee’s Official Capacity by reason of this Agreement.
(d)    Upon a payment to Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee shall execute all
documents and instruments required and shall take such other actions as may be
necessary to secure such rights, including the execution of such documents as
may be necessary for the Company to bring suit to enforce such rights.
(e)    No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
(f)    The Company agrees to stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement and
is precluded from making any assertions to the contrary.
(g)    Indemnitee’s rights under this Agreement shall extend to Indemnitee’s
spouse, members of Indemnitee’s immediate family, and Indemnitee’s
representative(s), guardian(s), conservator(s), estate, executor(s),
administrator(s), and trustee(s), (all of whom are referred to as “Related
Parties”), as the case may be, to the extent a Related Party or a Related
Party’s property is subject to a Proceeding by reason of Indemnitee’s Official
Capacity.
[Signature Page Follows]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
TITAN MACHINERY INC.


By:                             
Its:                         






                                
______________, Indemnitee







EXHIBIT 1


UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES


I, ___________________________________, agree to reimburse the Company for all
expenses advanced and paid to me by the Company for my defense in any civil or
criminal action, suit, or Proceeding, in the event, and to the extent that it
shall ultimately be determined that I am not entitled to be indemnified by the
Company for such expenses.




Signature                         


Typed Name                         


Office                             


STATE OF _______________


COUNTY OF _____________


Before me ______________________, on this day personally appeared
___________________, known to me to be the person whose name is subscribed to
the foregoing instrument, and who, after being duly sworn, stated that the
contents of said instrument is to the best of his/her knowledge and belief true
and correct and who acknowledged that he/she executed the same for the purpose
and consideration therein expressed.


GIVEN under my hand and official seal at _______________, this _______ day of
___________, 201__.






                            
Notary Public























